HOUGH, Circuit Judge
(after, stating the facts as above). This appeal arises from (1) a misunderstanding of what the receiver actually did; and (2) a misconception of the legal relations between Title Company and E. W. F. Company.
Before any receivership there was a settlement agreement between Pathé Company and its debtor. That agreement had two parts, *129the giving of a note and the making of 1,000 cabinets. The note part was completed, and the note made, delivered, and negotiated to Title Company; the receiver found incomplete only the making of cabinets. Naturally, therefore, what he asked leave to do, and did, was “to carry out and complete” what was incomplete — i. e., the cabinet making.
The receiver never in terms, in intent, nor even in seeming, asked or received leave to complete the settlement in any sense other than above set forth, nor did he assume nor adopt any contract involving the payment of the $25,000 note. On the other hand, it was by the suggested new contract that the note was to be paid; so that the expression of that method excludes even the suggestion of any thought of paying the note as part of the “carrying out and completion” of L,. W. F.’s contract.
Further, as matter of law, the settlement agreement was per se to be executed by giving the note and making the cabinets. Of course there was and is legal obligation on L, W. IH. Company to pay the note; not by force of the settlement, but by force of the note itself — given for consideration. Recovery on the note would have required no recourse whatever to the settlement agreement. Thus appellant seeks to enforce an agreement never made by the receiver.
But, referring to the second point, the Title Company as note holder had with the receiver no relation at all growing out of the settlement agreement, and with that note holder the receiver never had any dealings. The note grew out of the settlement, but it was in the indorsee’s hands, a wholly separate contract, independent and self-evidencing.
Order affirmed, with costs.